If the writer understands defendants' oral argument (inter alia) it challenges the validity of the Bancroft Bonding Act, because nowhere in the act is the power of cities restricted in the matter of taxation, borrowing money, contracting debts or loaning credit.
Unquestionably, Section 5, Article XI of the Constitution of Oregon, imposes a limitation upon the authority of the legislative assembly. It provides that:
"Acts of legislative assembly incorporating towns and cities shall restrict their powers of taxation, borrowing money, contracting debts, and loaning their credit." (Vol. 1, Oregon Code 1930, p. 173.)
The courts in sister jurisdictions have construed similar provisions, and with great unanimity have held that these provisions do not require the legislature to limit municipalities to a certain rate of taxation; but the restrictions may be indirect instead of direct: Hines, et al. v. City ofLeavenworth, et al., 3 Kan. 186; Hill v. *Page 551 Higdon, 5 Ohio St. 243 (67 Am. Dec. 289); Maloy v. Marietta,11 Ohio St. 636; The People v. Mahaney, 13 Mich. 481; City ofNewton v. Atchison, 31 Kan. 151 (1 P. 288, 47 Am. Rep. 486);State ex. rel. Bartless v. Town Council of City of Beaufort,39 S.C. 5 (17 S.E. 355).
There is a very full discussion of this subject in Foster v.The City of Kenoska, 12 Wis. 688, supplemented by the later Wisconsin case of Oconto City Water-Supply Co. v. Oconto,105 Wis. 76 (80 N.W. 1113).
The Bancroft Bonding Act contains restrictive provisions: First, by limiting its effect to those instances where the competent authority of the city shall have taken proceedings for the improvement of a street or part of a street or the laying of a sewer; second, by fixing the amount as being in excess of $25, which it must cost the property owner affected thereby in order to enable such owner to invoke the provisions of the act; third, by requiring such property owner, within a specified time, to file his written application that he be allowed to pay the cost of such improvement in installments, and to state therein that he waives all irregularity in such proceedings; fourth, by requiring the entry and record thereof to be separate for each street or sewer to be improved or laid, and indexed accordingly; fifth, by imposing a lien in favor of the city against each lot or parcel of land or other property therein described for the amount of such assessment docketed against each such parcel or lot of land or other property until the same is paid; and, sixth, by limiting the amount of the bond issue to an amount equal to all of the assessments against the property affected and upon which the owners have filed said application, and by limiting the amount of each bond and prescribing its form and contents. There are other *Page 552 
restrictions in the act, but these suffice to show a compliance with the constitutional clause under discussion; and vindicate the act as one complying with said constitutional provision.
The writer concurs in the holding of the court that a city is without authority to amend or repeal a valid general act; that a general act prevails over a charter provision, and that the authority conferred upon cities by the Bancroft Bonding Act necessarily implies a power to levy a tax for an amount adequate to discharge the objections incurred pursuant thereto.